DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed July 6, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Lacy reference (European Patent No. 2,615,244A).
6.	Regarding claim 1, the Lacy reference discloses:
an aerofoil for a gas turbine engine (FIG. 5) comprising:
a pressure surface (20);
a suction surface (22);
a leading edge (FIG. 5);
a trailing edge (24);
a stagnation zone (24) located in the region of the leading edge (FIG. 5); and
an elongate channel (FIG. 5—the combination of the top depression and the bottom depression that runs along the stagnation line (24)) in the surface of the aerofoil running along the leading edge at the stagnation zone (FIG. 5), wherein the cross section of said elongate channel varies along its length (FIG. 5), wherein the cross section of said elongate channel is 
7.	Regarding claim 7, the Lacy reference further discloses:
at least one cooling hole in the surface of the aerofoil configured to direct cooling air to the elongate channel (FIG. 5).
8.	Regarding claim 8, the Lacy reference further discloses:
wherein the cooling hole is located in the elongate channel (FIG. 5).
9.	Regarding claim 9, the Lacy reference further discloses:
wherein the cooling hole is located at an end of the elongate channel (FIG. 5).
10.	Regarding claim 10, the Lacy reference further discloses:
an aerofoil assembly (FIG. 1) comprising: 
the aerofoil comprising; and 
a pressure surface (20);
a suction surface (22);
a leading edge (FIG. 5);
a trailing edge (24);
a stagnation zone (24) located in the region of the leading edge (FIG. 5); and
an elongate channel (FIG. 5—the combination of the top depression and the bottom depression that runs along the stagnation line (24)) in the surface of the aerofoil running along the leading edge at the stagnation zone (FIG. 5), wherein the cross section of said elongate channel varies along its length (FIG. 5), wherein the cross section of said elongate channel is largest at the ends of the elongate channel, and decreases towards the midpoint of the length of the elongate channel (FIG. 5); and a first endwall (12); wherein the first endwall comprises a first cooling hole configured to direct cooling air to said elongate channel (FIG. 1).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lacy reference in view of the Evans reference (Great Britain Reference No. 2,127,105A).
13.	Regarding claim 4, the Lacy reference fails to disclose:
wherein at least part of the cross section of the elongate channel is rectangular.
The Evans reference teaches it is conventional in the art of airfoils for use in gas turbine engines to provide as taught in (FIG. 3) wherein at least part of the cross section of said elongate channel is rectangular (FIG. 3).  Such configurations/structures would allow the reduction of buildup of debris in the passage in the leading edge (Page 1, lines 99-103).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil fails to disclose wherein at least part of the cross section of said elongate channel is rectangular, as clearly suggested and taught by the Evans reference, such that the reduction of buildup of debris in the passage in the leading edge occurs (Page 1, lines 99-103).  
14.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lacy reference in view of the Liang reference (European Reference No. 924,384A2).
15.	Regarding claim 5, the Lacy reference fails to disclose:
wherein at least part of the cross section of the elongate channel is U-shaped.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil reference fails to disclose wherein at least part of the cross section of said elongate channel is U-shaped (FIG. 2), as clearly suggested and taught by the Liang reference, in order to allow thermal management of the airfoil [Abstract].  
16.	Regarding claim 6, the Lacy reference fails to disclose:
wherein the elongate channel extends along the full length of the leading edge.
The Liang reference teaches it is conventional in the art of airfoils to provide as taught in (FIG. 1) wherein the elongate channel extends along the full length of the leading edge (FIG. 1).  Such configurations/structure would allow thermal management of the airfoil [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil reference fails to disclose wherein the elongate channel extends along the full length of the leading edge (FIG. 1), as clearly suggested and taught by the Liang reference, in order to allow thermal management of the airfoil [Abstract].  
17.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lacy reference.  
18.	Regarding claim 11, the Lacy reference fails to disclose:
a second endwall.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a second endwall, since it has been held that mere 
19.	Regarding claim 12, the Lacy reference fails to disclose:
wherein said second endwall comprises a second cooling hole configured to direct cooling air to said elongate channel.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein said second endwall comprises a second cooling hole configured to direct cooling air to said elongate channel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI-B).  
20.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lacy reference in view of the Sheridan reference (US Patent Publication No. 2016/0356225).  
21.	Regarding claim 13, the Lacy reference further discloses:
a gas turbine engine for an aircraft comprising:
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, wherein the turbine or the compressor includes at least one aerofoil or aerofoil assembly as defined in Claim 1 (FIG. 5).
The Sheridan reference teaches it is conventional in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil further includes a gas turbine engine (20) for an aircraft comprising: an engine core comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor; a fan (22) located upstream of the engine core, the fan comprising a plurality of fan blades (FIG. 1); and a gearbox (48) that receives an input from the core shaft and outputs drive to the fan so 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil further includes a gas turbine engine for an aircraft comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, wherein the turbine or the compressor includes at least one aerofoil or aerofoil assembly, as clearly suggested and taught by the Sheridan reference, in order to allow for driving a bypass flow [Paragraph 0028].  
22.	Regarding claim 14, the Lacy reference fails to disclose:
wherein: the turbine is a first turbine, the compressor is a first compressor, and the
core shaft is a first core shaft;
the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and
the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.
The Sheridan reference teaches it is conventional in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil further includes wherein: the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil further includes wherein: the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a 
higher rotational speed than the first core shaft, as clearly suggested and taught by the Sheridan reference, in order to allow for driving a bypass flow [Paragraph 0028].  
Response to Arguments
23.	Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive.  This case turns around the interpretation of the word channel in the claims.  The Applicant takes the position that the channel must be continuous for its entire length.  The Office traverses.
The channel has two parts but that does not mean the two parts can be interpreted as a channel.  The Applicant is attempting to import limitations from the specification by requiring that the prior art teach a continuous channel from a first starting end to a second starting end.  Since that is not what is claimed, the Office may interpret the term channel broadly to include an arrangement of recessed segments.  These segments are aligned along the stagnation zone (24) illustrating that they are to act as one.  Accordingly, interpreting the term channel to cover a channel that is formed of more than one segment is a broadest reasonable interpretation of the claim and Applicant’s interpretation requires importing the term continuous into the claim.  Thus, the claims are finally rejected.  

Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747